Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Julia Radefeld on January 6, 2021.

In the claims:
Claims 1, 3 and 22 have been amended as follows—
          1. (Currently Amended) An annealed wrought metallic material comprising aluminum or aluminum alloy, the annealed wrought metallic material being manufactured by a method comprising:
	subjecting a semifinished metallic billet comprising at least one of a nanocrystalline microstructure and an ultrafine-grained microstructure to a rotary incremental forming process to form an intermediate wrought metallic billet, said rotary incremental forming process employing at least one of a rotary incremental forming process temperature, a rotary incremental forming process average equivalent strain rate, and a rotary incremental forming process reduction ratio; 
	subjecting said intermediate wrought metallic billet to a high rate forming process to form a wrought metallic material, wherein said high rate forming –1; and
annealing the wrought metallic material, thereby yielding the annealed wrought aluminum material having an ultimate tensile strength of at least about 60 ksi, wherein the annealed wrought aluminum material has a yield strength that is at least 50 percent greater than the yield strength of an annealed wrought micrograined material having the same composition as the annealed wrought aluminum material that is not subjected to any pre-anneal thermal or mechanical processes.

          3. (Currently Amended) The metallic material of Claim 1 further comprising at least one of 

          22. (Currently Amended) An annealed wrought ultrahigh performance metallic material comprising aluminum or aluminum alloy, the annealed wrought ultrahigh performance metallic material being manufactured by a method comprising:
	subjecting a semifinished metallic billet comprising at least one of a nanocrystalline microstructure and an ultrafine-grained microstructure to a rotary incremental forming process to form an intermediate wrought metallic billet, said rotary incremental forming process employing at least one of a rotary incremental 
	subjecting said intermediate wrought metallic billet to a high rate forming process to yield a wrought ultrahigh performance metallic material, wherein said high rate forming process comprises a high rate forming process average equivalent strain rate, said high rate forming process average equivalent strain rate being at least about 0.1 s–1; and 
annealing the wrought ultrahigh performance metallic material to yield the annealed wrought ultrahigh performance metallic material, wherein the annealed wrought ultrahigh performance metallic material has yield strength that is at least 50 percent higher than the yield strength of an annealed wrought micrograined material having the same composition as the ultrahigh performance metallic material that is not subjected to any pre-anneal thermal or mechanical processes.

			Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-11, 13, 14 and 16-23 are allowable over the prior art of record.  The prior art does not disclose or suggest an annealed wrought material comprising aluminum or an aluminum alloy subjected to a rotary incremental forming process and having a yield strength at least 50 percent greater than that of a similar material not subject to any pre-anneal thermal or mechanical processes, as detailed in claims 1, 11 or 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 



							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        January 6, 2021